 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-6924
          FAX: (415) 436-7234
 8        jason.kleinwaks@usdoj.gov
 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                           SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                       )   Case No. 5:20-mj-71170-MAG-2
14                                                   )
             Plaintiff,                              )   MOTION AND ORDER TO CONTINUE
15                                                   )   PRELIMINARY HEARING TO AUGUST 16, 2021,
        v.                                           )   AND TO EXCLUDE TIME FROM JUNE 4, 2021,
16                                                   )   THROUGH AUGUST 16, 2021, FROM THE
     NATIVIDAD GARCIA-CAMACHO,                       )   SPEEDY TRIAL ACT CALCULATION [18 U.S.C.
17                                                   )   § 3161(h)(3), (h)(7)(A), AND (h)(7)(B)(iv)]
             Defendant.                              )
18                                                   )
                                                     )
19                                                   )
                                                     )
20                                                   )
21

22           The United States hereby moves to continue the preliminary hearing in this case from June 4,

23 2021, to August 16, 2021 at 1:00 p.m., and to exclude time from June 4, 2021, through August 16, 2021,

24 from the Speedy Trial Act calculation. The Court previously found that defendant Natividad Garcia-

25 Camacho’s whereabouts are unknown and his whereabouts cannot be determined by due diligence.

26 (ECF Nos. 22, 25, 30, 35.) Former defense counsel, Curtis Rodriguez, was granted leave to withdraw on

27 November 13, 2020. (ECF No. 31.) Defendant Natividad Garcia-Camacho is currently unrepresented.

28 He remains a fugitive.

     MOT. & ORDER
     5:20-MJ-71170-MAG-2                             1
 1          On June 2, 2021, counsel for the government and codefendant Leobardo Solorio-Quezadas

 2 submitted a stipulation to continue the preliminary hearing and exclude time to August 16, 2021. The

 3 United States requests that the Court continue the preliminary hearing for Natividad Garcia-Camacho to

 4 August 16, 2021, as well. The Court may extend the time to hold a preliminary hearing without the

 5 defendant’s consent “on a showing that extraordinary circumstances exist and justice requires the

 6 delay.” Fed. R. Crim. P. 5.1(d). Here, the defendant cannot consent because he is a fugitive. These

 7 circumstances also constitute extraordinary circumstances in that the hearing cannot proceed with the

 8 defendant present while he remains a fugitive. Justice therefore requires a delay.

 9          The United States further requests that the Court extend the time by which an information or

10 indictment must be brought against Natividad Garcia-Camacho to September 15, 2021, which is 30 days

11 after August 16, 2021. The period of time from June 4. 2021, through August 16, 2021, should be

12 excluded in computing the time within which an information or an indictment must be filed, and in

13 computing the time within which the trial of the offense must commence, because this period of time

14 results from the defendant’s absence. 18 U.S.C. § 3161(h)(3). This time should also be excluded

15 pursuant to the Speedy Trial Act because a failure to do so would unreasonably deny the defendant time

16 to obtain counsel. 18 U.S.C. § 3161(h)(7)(B)(iv). Moreover, the ends of justice served by excluding

17 this time outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

18 § 3161(h)(7)(A).

19

20 DATED: June 3, 2021                                           Respectfully submitted,

21
                                                                 STEPHANIE M. HINDS
22                                                               Acting United States Attorney

23

24                                                                      /s/
                                                                 JASON KLEINWAKS
25                                                               Assistant United States Attorney
26

27

28

     MOT. & ORDER
     5:20-MJ-71170-MAG-2                             2
 1                                                   ORDER

 2          Based upon the United States’ unopposed motion and for good cause shown, the Court makes the

 3 following findings:

 4          1.      Defendant’s whereabouts are unknown and his whereabouts cannot be determined by due

 5 diligence. Defendant is attempting to avoid apprehension or prosecution. Defendant Natividad Garcia-

 6 Camacho remains a fugitive.

 7          2.      Defendant’s absence constitutes an extraordinary circumstance and justice requires

 8 extending the time limit to hold the preliminary hearing to August 16, 2021, pursuant to Federal Rule of

 9 Criminal Procedure 5.1(d).

10          3.      The period of time from June 4, 2021, though August 16, 2021, results from the

11 defendant’s absence. 18 U.S.C. § 3161(h)(3).

12          4.      Failure to exclude the time from June 4, 2021, though August 16, 2021, in computing the

13 time within which an information or an indictment must be filed, and in computing the time within

14 which the trial of the offense must commence, would unreasonably deny the defendant continuity of

15 counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

16          5.      The ends of justice served by excluding the time from June 4, 2021, through and

17 including August 16, 2021, in computing the time within which an information or an indictment must be

18 filed, and in computing the time within which the trial of the offense must commence, outweigh the best

19 interests of the public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

20          Having made these findings,

21          IT IS HEREBY ORDERED that the preliminary hearing in the above-captioned case is

22 continued to August 16, 2021, at 1:00 p.m. before the San Jose duty magistrate judge, pursuant to

23 Federal Rule of Criminal Procedure 5.1(d). It is further ordered that the time by which any information

24 or indictment must be filed is extended to September 15, 2021.

25          The Court excludes the time from April 27, 2021, through and including June 4, 2021, in

26 computing the time within which an information or an indictment must be filed, and in computing the

27 time within which the trial of the offense must commence, because this period of time results from the

28 defendant’s absence, 18 U.S.C. § 3161(h)(3), and because a failure to do so would unreasonably deny

     MOT. & ORDER
     5:20-MJ-71170-MAG-2                             3
 1 the defendant time to obtain counsel, 18 U.S.C. § 3161(h)(7)(B)(iv). Moreover, the ends of justice

 2 served by excluding this time outweigh the best interests of the public and the defendant in a speedy trial

 3 and in the prompt disposition of criminal cases. 18 U.S.C. § 3161(h)(7)(A).

 4
                                                                             ISTRIC
                          3rd day of June 2021.
 5 IT IS SO ORDERED this ____                                           TES D      TC
                                                                      TA




                                                                                            O
                                                                  S
 6




                                                                                             U
                                                                 ED




                                                                                              RT
                                                                                          D
                                                                                 RDERE




                                                             UNIT
 7                                                                            OO
                                                                      IT IS S




                                                                                                   R NIA
 8

 9                                                                                    M. Ryu



                                                             NO
                                                                               onna
                                                                       Judge D




                                                                                                  FO
10



                                                               RT
                                                               ___________________________________




                                                                                              LI
                                                               HON.
                                                                  E RDONNA M. RYU


                                                                  H




                                                                                              A
11                                                             UNITED                  C
                                                                     N STATES MAGISTRATE    JUDGE
                                                                                     F
                                                                          D IS T IC T O
12                                                                              R

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOT. & ORDER
     5:20-MJ-71170                                   4
